Title: From Thomas Jefferson to Zebulon Hollingsworth, 5 December 1793
From: Jefferson, Thomas
To: Hollingsworth, Zebulon



Sir
Philadelphia Dec. 5. 1793.

Notwithstanding the sale of the Pilgrim it may be of importance to possess evidence of the place of her capture. I am therefore to ask the favor of you to have the evidence taken according to the general rules heretofore communicated to you, and to send the same to me. I have the honor to acknolege the receipt of your letters of Nov. 26. and 30. & to be with great respect Sir your most obedt. servt

Th: Jefferson

